952 A.2d 1169 (2008)
PENN SQUARE GENERAL CORPORATION, and the Redevelopment Authority of the City of Lancaster
v.
COUNTY OF LANCASTER, Board of County Commissioners of the County of Lancaster, Richard Shellenberger and Molly Henderson, and April M. Koppenhaver.
Lancaster County Convention Center Authority
v.
County of Lancaster, Penn Square General Corporation, the Redevelopment Authority of the City of Lancaster, Board of County Commissioners of the County of Lancaster, Richard Shellenberger and Molly Henderson.
Petition of April M. Koppenhaver.
No. 1019 MAL 2007.
Supreme Court of Pennsylvania.
July 10, 2008.

ORDER
PER CURIAM.
AND NOW, this 10th day of July, 2008, the Petition for Allowance of Appeal and Motions for Leave to File Motion to Quash Portions of Respondent's Brief in Opposition is DENIED.